Per Curiam.

Appellant primarily contends that she had a right to withdraw her resignation prior to the date it became effective, and that the board of education failed to comply with the provisions of R. C. 3319.11 to notify her by April 30th of its intent not to rehire her' and appellant is deemed reemployed by operation of law. This court finds that contention to be without merit.
In State, ex rel. Rutherford, v. Bd. of Edn. (1947), 148 Ohio St. 242, this court held in paragraph one of the syllabus, that: ■ .
“A teacher employed under a limited contract, having given, in accordance with Section .4842-8, (general dode [now R. C. 3319.11], a written notice to his board of education to the effect that he will not accept employment as. a teacher for the ensuing year, may withdraw such . notice provided he makes such withdrawal before the board of education has acted upon such notice, and before the fir^t day of June in the year of his employment.” (Emphasis added.)
It is clear, under the facts in this case, that appellant’s purported withdrawal of her resignation wap given more *342than two weeks after'-1he school board had acted thereon. Consequently, it was--not incumbent upon the appellc-e board of education to notify appellant'prior to April 30, 1974, that her contract of employment would not be renewed. See State, ex rel. Ford, v. Bd. of Edn. (1943), 141 Ohio St. 124.
Appellant is not entitled to the writ requested,- and the judgment of the Court of Appeals is, therefore, affirmed.

Judgment affirmed.

O’Neill, C. J., Herbert, Corrigan, Stern, Celebrezze, W. Brown and P.Brown, JJ., concur.